BBICKELL, C. J.
— The error in the rulings of the court below is manifest. Before the acts or declarations of one claiming to act in right of, and by the authority of another, can be received to affect the person represented, there must be independent proof of the authority. Without such proof, the court was in error, in permitting the receipt to be read in evidence. — 2 Wharton’s Ev. § 1183 ; Scarborough v. Reynolds, 12 Ala. 252. If, as was subsequently disclosed, the agent had only mere general authority to collect the debt due from the defendant to the plaintiff, it was not within the scope of his powers to accept choses in action, or any thing else than money, in payment.— West v. Ball, 12 Ala. 341; Chapman v. Cowles, 41 Ala. 103.
The judgment is reversed, and the cause remanded.